Citation Nr: 1726232	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral stress fractures of the legs.


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. A. Dietrich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  He also served with the West Virginia Army National Guard (ARNG).

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims folder.  In March 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  In June 2014, the Board denied service connection for bilateral stress fractures of the legs.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2015, the Court vacated the Board's June 2014 decision and remanded the matter for further development consistent with its Memorandum Decision.  

REMAND

Remand to the AOJ is necessary to obtain compliance with the Court's Memorandum Decision.  According to the Court, the Oct 2012 VA examiner provided no rationale for his diagnosis of Osgood-Schlatter disease, and the examiner's statement that the Veteran "apparently had Osgood-Schlatter disease" was unsupported and did not contain sufficient detail.  

The Board remanded the case to the AOJ in October 2015 for a VA examination and medical opinion; however, the remand Order did not specifically request that the examiner discuss the prior diagnosis of Osgood-Schattler disease that was noted in the 2009 and 2012 VA examinations.  Osgood-Schlatter disease was not noted as a current disability in the October 2016 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current leg disability, specifically the tibia/shins, including Osgood-Schlatter disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, with attention to the diagnosis of Osgood-Schlatter disease noted in the 2009 and 2012 VA examinations, and the Veteran's hearing testimony that this disorder existed in service.  The examiner must also review the Memorandum Decision issued by the Court of Appeals for Veterans Claims.  The examiner must provide an explanation for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain this decision.

Based on a review of the entire record and history provided by the Veteran, the examiner should provide a response to each of the following: 

A)  Whether the Veteran's leg disability preexisted service and the basis for this opinion.

B)  If the examiner finds that the Veteran's leg disability preexisted service, the examiner should then provide an opinion as to whether his leg disability was permanently aggravated by service.  The examiner should explain the factual or medical basis for this opinion. 

C)  If the examiner finds that the Veteran's leg disability did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's leg disability had its clinical onset during service or is otherwise related to an event or incident in service.  The examiner is asked to specifically address if the Veteran's current leg disability is related to in-service stress fracture. 

2.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

